Case 1:20-cv-01580-RCL Document 36 Filed 06/29/20 Page 1of1
Case 1:20-cv-01580-RCL Document 2 Filed 06/17/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-1580

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) “ Oo Htey/ K . G oO LT ON
was received by me on (date) £ / IZ / Zo2o
t t

[1 I personally served the summons on the individual at (place)

 

on (date) ;or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , Who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) - 3or

 

I returned the summons unexecuted because 5 or

& Other (specify): TF personal ly setyed the Fu LOS andl cow pla wer oy

aula Bartlett Le gal Dern rehery ar Cooper t+ KE, PLLC, S AN ee o/
for WD eberdanrr; “psh J agrecd to accept 2\Vie# on Leds bche fC

My fees are $ for tr ie and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: -b\za\202> : Server's si
AMS Lyre -trelesel Steve ib

Printed name and title

 

2

S0\ ads Ww) DC 2ax |

Server's address

Additional information regarding attempted service, etc:

fayvite Wag ettec bed On 6/13[2020
